Citation Nr: 0629279	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 23, 1965 to December 22, 1965.  His DD form 214 
also indicates that he had one month and eighteen days of 
"other" service.  The appellant also served in the United 
States Marine Corps Reserves until May 1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In May 2006, the appellant appeared 
before the undersigned during a videoconference hearing held 
at the Indianapolis, Indiana RO.  Additionally, in December 
2005, the appellant appeared before a member of the Appeals 
Team for a local hearing held at the Indianapolis, Indiana 
RO.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The appellant's hearing loss is not causally related to 
his period of ACDUTRA.

2.  The appellant's tinnitus is not causally related to his 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify as to the claims by means of 
September 2003, July 2005, and February 2006 letters from the 
RO to the appellant.  These letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  While notice was 
not provided in the above communications, or in any other 
correspondence, that a disability rating and effective date 
would be assigned in the event of award of the benefit 
sought, this omission is not prejudicial to the appellant.  
Indeed, because service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the appellant.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the appellant's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the appellant's 
statements in support of his claims, including testimony at 
hearings in December 2005 before a local RO hearing officer 
and in a May 2006 videoconference before the undersigned.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

The Board notes that the RO requested private medical records 
from Dr. S.K., as identified by the appellant.  However, a 
negative response was received from this doctor in December 
2003.  

The appellant reported, including during testimony taken at 
the May 2006 hearing, that he attempted to contact a private 
physician, C.L.L., M.D., to obtain his medical records.  In 
an August 2005 statement in support of his claim, the 
appellant stated that he was told this physician had passed 
away and that all patient records had been destroyed after 
seven years.  In light of the foregoing, it appears that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  The term "active military, 
naval, or air service" includes active duty, and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.6(a) (2006).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
Code section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

Based on the standard set forth in 38 C.F.R. § 3.385, the 
record establishes a current bilateral hearing loss 
"disability" for VA purposes subsequent to service.  The VA 
audiometric examination in November 2004 reported pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
20
25
50
65
RIGHT
20
15
30
55
60

Speech audiometry obtained with the Maryland CNC test 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.  The VA examiner 
diagnosed the appellant with normal-to-moderately severe 
sensory neural hearing loss bilaterally.  Thus, the 
requirements of § 3.385 have been met.  The Board also finds 
the appellant to have a current tinnitus disability based on 
many reports of such throughout the record, including during 
the November 2004 VA examination.

The appellant has alleged his bilateral hearing loss and 
tinnitus were incurred in service as a result of exposure to 
noise trauma while in service.  The appellant stated that his 
current bilateral hearing loss and tinnitus disabilities are 
due to a simulated bomb exploding during a training exercise.    

The appellant's service medical records demonstrate that he 
had normal hearing upon entrance and exit from ACDUTRA.  
Specifically, the appellant's service medical records 
revealed a bilateral 15/15 measurement on both the whisper 
and spoken voice hearing tests upon entrance into military 
service in June 1965.  The appellant's service medical 
records are silent for complaints of, or treatment for, 
hearing loss or tinnitus.  His December 1965 release to 
inactive duty examination showed that the appellant rated 
15/15 bilaterally for the whisper voice test.  The Board also 
notes that tinnitus was not reported on the entrance or exit 
examinations. 

After being released to inactive duty, the appellant was 
examined by C.L.L., M.D., in January 1966.  Dr. C.L. stated 
that he tested the appellant's hearing on his equipment and 
found a 40% hearing loss in the left ear.  In his statement, 
Dr. C.L. stated that the appellant told him of the training 
exercise and complained of tinnitus in both ears.  The Board 
does find the private doctor's statement to be competent 
evidence of hearing loss and tinnitus.  However, the Board 
notes that the appellant received annual military 
examinations between January 1967 and May 1970.  These 
examinations do not report any complaints or findings related 
to hearing loss or tinnitus.  The January 1969 annual 
examination noted an ear operation in January 1951.  Upon VA 
examination in November 2004, the examiner questioned the 
appellant about this and he reported it was a cosmetic 
plastic surgery for changing the shape of his outer ear as a 
child.  In light of the foregoing, the Board finds the 
appellant's complaints of tinnitus and findings related to 
his hearing loss in January 1966 to be acute and transient, 
and that they resolved without residual disability.  Indeed, 
the next complaint or finding concerning hearing loss or 
tinnitus after the January 1966 private examination came in 
September 2003, as will be discussed next. 

The next complaint or finding regarding hearing loss was a 
history and physical completed by Midwest Ear, Nose, & Throat 
Surgery in September 2003.  The impression given was 
bilateral high frequency hearing loss confirmed by audiogram.  
However, the audiogram was not interpreted.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (stating that the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In addition, a nexus between any hearing loss shown and the 
appellant's service was not provided, nor was any other 
etiology for the disorder.    

In November 2004, the appellant underwent a VA audiology 
examination.  The VA examiner had the claims file available 
for review, and made specific reference to Dr. C.L.'s January 
1966 report.  After reviewing the claims file and performing 
the examination, the examiner opined it is less than likely 
that the appellant's hearing loss and tinnitus are related to 
military service noise exposure particularly that of a bomb 
incident in training.  Instead, the examiner opined that all 
hearing tests conducted in the military and his current 
hearing tests are not consistent with a dramatic left-sided 
hearing loss occurring suddenly in the military.  Further, 
the examiner observed that all military testing indicated 
that the appellant's hearing was within normal limits.  
Regarding the appellant's tinnitus, the VA examiner stated 
that the appellant's lack of complaints weakens his report of 
a sudden onset of tinnitus.  Based on the above, the Board 
finds the VA examiner's opinions to be more probative than 
any other opinion or medical report of record, because the 
claims file was reviewed and thorough supporting rationale 
for the diagnosis was provided.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  

Additionally, the Board observes that the evidence of record 
establishes that no medical findings regarding hearing loss 
or tinnitus from 1966 until 2003, which is a significant gap 
in continuity of symptomatology.  The Board notes that the 
lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that demonstration of hearing 
loss and tinnitus many years after discharge from service, to 
be too remote from service to be reasonably related to it.  
  
The appellant has also expressed, including during the 
December 2005 RO and May 2006 videoconference hearings, an 
opinion as to the etiology of his bilateral hearing loss and 
tinnitus.  In this regard, the appellant has submitted 
supporting statements and testified that his current hearing 
loss is related to his military service.  The Board 
acknowledges these statements, but it notes that the 
appellant has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence fails to demonstrate that the 
appellant's current disabilities were incurred in ACDUTRA.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


